Citation Nr: 1041548	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. . Entitlement to an initial evaluation in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The issue of entitlement to service connection for 
residuals of a motor vehicle accident secondary to 
service-connected PTSD has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The Veteran served on active duty from November 1969 to November 
1971.

The Veteran was granted service connection and assigned a 50 
percent evaluation effective September 8, 2003 for PTSD by rating 
decision in February 2004; a claim for an increased rating for 
PTSD was denied by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO) in December 
2005.  In March 2009, the Board of Veterans' Appeals (Board) 
denied the claim for an evaluation in excess of 50 percent for 
service-connected PTSD.  The Veteran appealed the denial to the 
Court of Appeals for Veterans Claims (Court).  The March 2009 
Board denial was vacated and remanded by a Court Order in October 
2010 based on a Joint Motion For Remand filed by the Veteran and 
VA.  (Joint Motion).

A March 2009 rating decision granted a 20 percent evaluation for 
service-connected temporomandibular joint dysfunction with loss 
of teeth (TMJ disability), effective March 15, 2007.

Additional medical records were added to the claims folder in 
2010, which is after the most recent Supplemental Statement of 
the Case on the increased rating issue on appeal, and there is a 
September 2010 waiver of RO review on behalf of the Veteran.  See 
38 C.F.R. § 20.1304 (2010).  
A letter was sent to the Veteran, with a copy to his 
representative, on July 28, 2010, in which the Veteran was given 
90 days from the date of the letter to submit additional argument 
or evidence in support of his appeal prior to the Board's 
readjudication.  A response was received by VA on August 13, 2010 
in which the Veteran noted that he did not have any additional 
evidence to submit and wanted the Board to readjudicate his 
appeal immediately.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for an increased evaluation for PTSD and 
for TDIU; and he has otherwise been assisted in the development 
of his claims.

2.  The evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
psychiatric symptomatology from September 8, 2003 to January 12, 
2004.

3.  There is evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to service-connected 
PTSD from January 13, 2004 through September 16, 2008; the 
evidence does not show total occupational and social impairment 
due to psychiatric symptomatology from January 13, 2004 through 
September 16, 2008.

4.  The evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
psychiatric symptomatology since September 17, 2008.

5.  The Veteran is service-connected for PTSD, 50 percent 
disabling; for diabetes mellitus (DM), 20 percent disabling; and 
for TMJ disability, 20 percent disabling.  His combined rating is 
70 percent.

6.  The Veteran has completed high school.  He last worked full 
time in February 2001 as a forklift operator. 

7.  The Veteran's service-connected disabilities are not shown to 
preclude him from securing or following a substantially gainful 
occupation consistent with his educational background and 
previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
50 percent from September 8, 2003 through January 12, 2004 for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for the assignment of an evaluation of 70 
percent, but no higher, from January 13, 2004 through September 
16, 2008 for service-connected PTSD are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).

3.  The criteria for the assignment of an evaluation in excess of 
50 percent beginning September 17, 2008 for service-connected 
PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for the assignment of a TDIU rating are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in June 2005, prior to adjudication, which informed him 
of the requirements needed to establish entitlement to an 
increased rating and to TDIU.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter.  

A March 2006 letter provided information concerning effective 
dates that could be assigned if the increased rating claim was 
granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in 2009.  
All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision on the 
issues decided herein.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claims.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).  


Analysis of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Increased Rating Claim

The Veteran was originally granted service connection for PTSD in 
a February 2004 rating decision and assigned a 50 percent 
disability rating under Diagnostic Code 9411, effective September 
8, 2003.  He filed a claim for increase in November 2004, which 
was denied by rating decision in December 2005; he timely 
appealed.

The Veteran has contended that his PTSD is more severely 
disabling than is reflected by the currently assigned 50 percent 
disability rating.  Because the Veteran's PTSD is not shown to 
manifest the symptomatology required for a higher rating under 
the rating schedule prior to January 13, 2004, and VA is 
obligated to only apply the applicable rating schedule to 
disability rating claims, a rating in excess of 50 percent for 
PTSD from September 8, 2003 through January 12, 2004 will be 
denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

However, because the disability picture for the Veteran's PTSD 
more nearly approximates the symptomatology required for a higher 
rating of 70 percent from January 13, 2004 through September 16, 
2008, a 70 percent rating is assigned effective during that 
period.  As the evidence does not show the symptomatology 
indicative of a rating in excess of 50 percent since September 
17, 2008, a rating in excess of 50 percent is not warranted 
beginning September 17, 2008.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  
In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

A 50 percent evaluation is assignable for psychiatric disability 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is assignable for psychiatric disability 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable 
with total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household) but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are 
transient and are expected reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), with no 
more than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  


According to an August 2003 statement from C.I. Verrett, M.D., 
the Veteran had PTSD characterized by insomnia, flashbacks, and 
intolerance to loud noises.

When examined for VA purposes by D.Y. Patterson, M.D., in January 
13, 2004, the Veteran complained of insomnia with combat 
nightmares, flashbacks of Vietnam, exaggerated startle response, 
hypervigilance, difficulty concentrating, irritability, and 
detachment from others.  However, he secured a job which he held 
for 20 years until February 2001 when, while intoxicated, he 
caused a head-on collision with a tractor trailer truck.  

However, on mental status evaluation, the Veteran was noted to be 
fully oriented with no major disorder of thought or perception.  
He had difficulty with serial sevens and with interpreting 
proverbs.  The diagnosis was PTSD, chronic and severe; his 
highest GAF score over the previous year was 45.

When examined for VA purposes by R. Weinstein, M.D., in June 
2004, it was noted that the Veteran reported that he had worked 
as a fork-lift operator for 19 years, and of note when compared 
with his prior report as to dealings with others having been 
characterized by difficulty, he reported his relationship with 
both his supervisor and co-workers was "fair."  He reported 
that he "got along 'so-so'" while at work.  

On mental status examination, the Veteran was oriented; and his 
appearance, hygiene, and behavior were appropriate.  He was 
depressed but did not show evidence of panic attacks, delusions, 
or hallucinations.  The Veteran endorsed a ritual of 
"checking."  However, his thought processes were appropriate, 
and his judgment was unimpaired.  He had some abnormal abstract 
thinking.  There was no suicidal or homicidal ideation.  PTSD was 
diagnosed, and the GAF score was 40.  It was noted that he had 
difficulty establishing and maintaining work and social 
relationships because of irritability.

In June 2004, a copy of records associated with the Veteran's 
award of disability compensation benefits administered by the 
Social Security Administration (SSA) were received.  These 
reflect that as a result of the February 2001 automobile 
accident, the Veteran was deemed "disabled" within the meaning 
of that agency's law and regulations due to discogenic and 
degenerative disorders of the back as a primary diagnosis; and 
essential hypertension as the secondary diagnosis.  The Veteran's 
application for benefits noted that he had fractures of the lower 
limb and "other fractures of bones."  

Apparently as part of the Veteran's application process with the 
SSA, he was interviewed by phone with an SSA representative, 
K.H., who noted that the Veteran reported having had no 
difficulty with understanding, coherency, concentrating, talking, 
and answering among other abilities.  

Also included in the SSA file was a June 2002 letter authored by 
R.G. Berry, M.D., who reported that the Veteran was unable to 
engage in any employment as of February 27, 2001 - the date of 
his automobile accident.  

Dr. Berry's records included reports of periodic  "review of 
systems."  These checklists date from July 2001 (i.e., 7 months 
prior to the Veteran's automobile accident) to July 2004.  They 
reflect that with the exception of his initial entry on July 6, 
2001 to June 17, 2003, the Veteran reported having insomnia on 
July 6, 2001; anxiety and occasional insomnia on February 1, 2002 
and but other psychiatric symptoms were negative.  The checklists 
indicate that beginning on June 17, 2003, the Veteran reported 
having continuous insomnia to December 23, 2003 and 
"flashbacks" on August 26 and November 11, 2003.  

In a June 2004 statement, the Veteran's sister stated that when 
the Veteran returned home from military service, he was 
"restrained," and that his 2001 automobile accident caused his 
condition to further decline.  Also on file are statements from 
the Veteran's wife, sister and friends, which were received by VA 
in September 2003, June 2004, July 2004, and June 2005.  Y.H. 
said that the Veteran was withdrawn, had trouble sleeping, and 
appeared "stressed." W.W. said that he noticed a dramatic 
change in the Veteran's behavior after he returned from service, 
including mood swings, noncommunicativeness, and 
overaggressiveness.  The Veteran's wife said that he had a 
history of verbal and alcohol abuse, as well as problems with 
insomnia and agitated behavior, such as fighting or jumping up, 
when he is trying to sleep.

According to a March 2005 psychiatric evaluation by Dr. 
Weinstein, the Veteran said that he had not worked in four years.  
On mental status evaluation, he was oriented with a normal affect 
and mood.  He complained of insomnia; night terrors; up to 30 
panic attacks a month, with fear and disorientation; 
irritability; and passive thoughts of death.  He had an 
obsessional ritual of checking.  His abstract thinking was 
abnormal, described as lack of ability to abstract proverbs.  The 
diagnosis was PTSD; the GAF score was 60.  He had difficulty 
establishing and maintaining work and social relationships 
because of irritability.

VA mental health treatment records for December 4, 2006 reveal 
complaints of depression, nightmares approximately four times a 
week, intermittent flashbacks, irritability, and insomnia.  The 
Veteran reported two episodes of aggressive impulsivity in the 
previous month.  His GAF score of 54.

The Veteran complained on psychiatric evaluation for VA purposes 
by S. Myers, M.D., on December 27, 2006, of weekly nightmares and 
daily recollection of events from Vietnam, a decreased interest 
in activities, a detachment from his wife and children, insomnia, 
irritability, angry outbursts, and hypervigilance.  He denied 
having difficulty concentrating, an exaggerated startle response, 
psychosis, mania, panic attacks, suicide attempts, and 
psychiatric hospitalization.  He said that he had not worked 
since 2001.

On mental status evaluation in December 2006, the Veteran arrived 
on time and was appropriately dressed and groomed.  His mood was 
described as depressed and his affect was restricted.  It was 
noted that he reported being unable to establish and maintain 
effective work and social relationships.  He did not have any 
difficulty understanding simple or complex commands.  He was able 
to perform activities of daily living.  The diagnoses were PTSD; 
and alcohol abuse, in remission.  His GAF score was 45.

On VA mental health outpatient evaluation by a psychiatrist on 
September 17, 2008, the Veteran complained of nightmares and 
flashbacks.  He was described as neat, calm, and cooperative with 
appropriate behavior and affect and logical thoughts.  He was 
fully oriented with normal memory and concentration but impaired 
insight.  The Axis I diagnoses were depressive disorder, PTSD by 
history, rule out somatization disorder, and rule out factitious 
disorder with psychological symptoms.  His psychosocial problems 
were considered mild.  His GAF score was 80.

According to an August 2008 report from Columbus Regional 
Healthcare System, the Veteran was seen for abdominal complaints.  
The impressions included PTSD, which was assessed as stable.  The 
Veteran was noted to have a normal affect without complaints of 
depression.

On VA mental health outpatient evaluation by a clinical social 
worker in October 2008, the Veteran complained of depression, 
decreased energy, nightmares, insomnia, and social withdrawal.  
He said that he was constantly checking doors and windows at 
night.  He had one or two friends but avoided crowds.  He saw his 
mother several times a week and said that he got along with his 
wife but they were not intimate.  He was described as alert, 
oriented, and appropriately dressed; his thoughts were organized 
and goal directed.  There was no evidence of psychosis.  His 
affect and mood were considered depressed.  He had occasional 
suicidal ideation without intent.  The diagnoses were depressive 
disorder; PTSD; and alcohol abuse, in remission.  The Veteran's 
GAF score was 55.  

A VA psychiatric evaluation by a clinical psychologist, which 
included review of the claims files, was conducted in November 
2009.  It was reported that the Veteran's symptoms of depression 
were mild; his mood was irritable most days.  He also complained 
of insomnia and hypervigilance.  He preferred to be alone but did 
visit his mother in a Nursing Home.  PTSD was diagnosed, and the 
GAF score was 75.  It was noted that the Veteran's PTSD did not 
cause total occupational and social impairment but that the 
Veteran would not likely tolerate persistent interaction with the 
public or coworkers without anger issues.  The examiner concluded 
that the Veteran likely had mild to moderate impairment in 
social, academic, and occupational functioning as a result of his 
PTSD.

According to a May 2010 statement from a VA physician, the 
Veteran was unemployable due to his PTSD.

As noted, the Veteran is in receipt of a 50 percent schedular 
evaluation for the period beginning September 8, 2003.   The 
rating contemplates a disability of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

For the period from September 8, 2003 to January 12, 2004, the 
preponderance of the evidence is against the assignment of a 70 
percent evaluation as there is no evidence of occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.  

Both the lay evidence and medical evidence adduced during the 
period up to January 2004 preponderate against a 70 percent 
rating.  In particular, the Board finds the periodic "review of 
systems" reports of Dr. Berry probative as they evidence that 
the predominant symptom of PTSD for that period is periodic 
insomnia to June 2003; and continuous insomnia to December 2003.  
Dr. Berry's other records are in accord as they evidence that the 
Veteran experienced PTSD with insomnia, flashbacks, and 
intolerance of loud noises.  

Most of the exemplar symptoms for a higher rating of 70 percent 
are not indicated and no GAF score is provided.  Consequently, 
the Board finds that the Veteran's psychiatric symptomatology did 
not more nearly approximate the criteria for a 70 percent rating 
from September 8, 2003 through January 12, 2004.  

However, beginning with the psychiatric evaluation for VA 
purposes on January 13, 2004, the Veteran showed an increase in 
disability, with multiple psychiatric complaints, including 
insomnia with combat nightmares, flashbacks of Vietnam, 
exaggerated startle response, hypervigilance, difficulty 
concentrating, irritability, and detachment from others.  Severe 
PTSD was diagnosed, and the GAF score was 45 in January 2004 and 
40 in June 2004.  Although the GAF score improved to 60 on 
evaluation in March 2005, it was 54 in early December 2006 and 45 
in late December 2006.  

The Veteran continued to have multiple psychiatric problems 
during this period, including an inability to establish and 
maintain effective work and social relationships.  Although it 
was reported in June 2004 that the Veteran was working, it 
appears that this was incorrect, as the subsequent evidence 
indicates that he had stopped working in 2001, clearly as a 
result of his automobile accident as reflected in the SSA 
records.  

Consequently, the Veteran's PTSD symptomatology more nearly 
approximates the criteria for an increased rating of 70 percent 
beginning on evaluation on January 13, 2004.  

A rating in excess of 70 percent is not warranted from January 
13, 2004 through September 16, 2008 because the evidence does not 
show psychiatric symptomatology causing total occupational and 
social impairment.  In other words, the evidence does not show 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Rather, the 
findings on VA examinations during this period show that he was 
fully oriented with no major disorder of thought or perception.  
Moreover, when seen in late December 2006, he did not have any 
difficulty understanding simple or complex commands and he was 
able to perform activities of daily living.  

The Board finds that the 70 percent rating should be in effect 
until September 16, 2008, because there is medical evidence 
beginning on September 17, 2008 that the Veteran's PTSD did not 
approximate symptoms of such severity as to warrant a 70 percent 
rating.  When seen by a VA psychiatrist on September 17, 2008, 
the Veteran was described as neat, calm, and cooperative with 
appropriate behavior and affect and logical thoughts; he was 
fully oriented with normal memory and concentration, although he 
did have impaired insight.  His psychosocial problems were 
considered mild and his GAF score was 80.  

Although the GAF score in October 2008 was 55, this evaluation 
was performed by a clinical social worker rather than a physician 
and was clearly not as extensive as the September 2008 report.  
Moreover, the Veteran was describes in October 2008 as alert, 
oriented, and appropriately dressed; and his thoughts were 
organized and goal directed.  When provided a scheduled VA 
psychiatric evaluation by a clinical psychologist in November 
2009, which included review of the claims files, the GAF score 
was 75.  The Veteran's depression was considered mild, and the 
examiner concluded that the Veteran likely had mild to moderate 
impairment in social, academic, and occupational functioning as a 
result of his PTSD.

In reaching the above findings, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims for a 
rating in excess of 50 percent prior to January 13, 2004 and 
beginning September 17, 2008, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





TDIU

The Veteran has asserted that his disabilities prevent him from 
obtaining and maintaining substantially gainful employment.  
Because the evidence shows that the Veteran's service-connected 
disabilities do not prevent him from obtaining and maintaining 
substantially gainful employment, the claim for TDIU will be 
denied.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).  

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

Neither nonservice-connected disabilities nor advancing age may 
be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2010).  

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training, 
and previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The record reflects that the Veteran has completed high school.  
He reported having worked as a forklift operator; he last worked 
on a full time basis in February 2001.  The Veteran is currently 
service-connected for PTSD, 50 percent disabling; for DM, 20 
percent disabling; and for TMJ disability, 20 percent disabling.  
His combined rating is 70 percent.  Therefore, he meets the 
percentage standards for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that Veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.  

Consequently, the Board must now determine whether the Veteran's 
service-connected disabilities, by themselves, are severe enough 
to prevent him from obtaining and maintaining substantially 
gainful employment.  

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
injury.  38 C.F.R. 
§ 4.1; Van Hoose supra.

With respect to the Veteran's PTSD, it was noted on VA evaluation 
in November 2009, which included review of the claims files, that 
the Veteran's depression was mild and that the Veteran likely had 
mild to moderate impairment in social, academic, and occupational 
functioning as a result of his PTSD.  The GAF score was 75, which 
involves transient symptoms that are expected reactions to 
psychosocial stressors.  Although it was concluded by a VA 
physician in May 2010 that the Veteran was unemployable due to 
his PTSD, this opinion, as previously noted, does not discuss the 
Veteran's numerous other impairments which were found to have 
caused him to be disabled by the SSA, nor is this opinion 
supported by any clinical data or rationale.  Consequently, the 
Board finds the November 2009 opinion to be more probative than 
the May 2010 opinion.

When the Veteran was examined by VA in November 2009, which 
included review of the claims files, it was noted that DM was 
under good control with treatment and did not affect his daily 
activities.  According to the examiner, the Veteran himself said 
that it was primarily his orthopedic disabilities resulting from 
a motor vehicle accident in 2001 that prevented him from working.  
The examiner concluded that the Veteran was disabled due to the 
totality of his disabilities, which included nonservice-connected 
orthopedic problems, sleep apnea, cardiovascular disability, 
gastrointestinal disability, and a history of seizures.  The 
examiner said that he would have to resort to speculation to 
determine if the Veteran's disorder, by itself, prevented the 
Veteran from working.

Based on VA evaluation in March 2007, the Veteran's service-
connected TMJ disability is manifested by a maximum interincisal 
opening of approximately 30 millimeters with pain and loss of 
teeth.  There is no indication in the record that the Veteran's 
TMJ disability affects the Veteran's employability.

Finally, as is noted above and as was found by the Social 
Security Administration, the Veteran clearly was compelled to 
stop working in February 2001 as a result of a serious automobile 
accident. 

Based on the above evidence, which shows no more than moderate 
impairment in social and occupational functioning as a result of 
his PTSD and DM under good control, the Board finds that while 
the Veteran's service-connected disabilities  cause functional 
impairment, as evidenced by the ratings assigned to the 
disabilities, they do not preclude substantially gainful 
employment in keeping with the Veteran's educational background 
and work experience.  As noted above, his multiple nonservice-
connected disabilities, including his orthopedic problems, cannot 
be taken into consideration in a TDIU case.  Consequently, TDIU 
is not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim for TDIU, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

                                                                
(ORDER CONTINUED ON NEXT PAGE)









ORDER

An evaluation in excess of 50 percent for PTSD from September 8, 
2003 through January 12, 2004 is denied.  

An evaluation of 70 percent is granted for PTSD from January 13, 
2004 through September 16, 2008, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

An evaluation in excess of 50 percent for PTSD beginning 
September 17, 2008 is denied.  

TDIU is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


